71 So.3d 195 (2011)
STATE of Florida, Appellant,
v.
Daniel ONSRUD, Appellee.
No. 4D10-3239.
District Court of Appeal of Florida, Fourth District.
September 28, 2011.
*196 Pamela Jo Bondi, Attorney General, Tallahassee, and Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, for appellant.
Carey Haughwout, Public Defender, and Ellen Griffin, Assistant Public Defender, West Palm Beach, for appellee.
PER CURIAM.
Reversed. See State v. Jennings, 968 So.2d 694 (Fla. 4th DCA 2007).
WARNER, DAMOORGIAN and GERBER, JJ., concur.